Conviction for theft; punishment, two years in the penitentiary.
The record shows that appellant's motion for new trial was overruled July 7, 1928, at which time notice of appeal was given. The statement of facts and bills of exception herein were filed November 1, 1928, this being one hundred and sixteen days after the notice of appeal was given. We pretermit discussion of the validity of any orders extending the time for filing such papers. Under the terms of Art. 760 Cow. C. P., no time can be given under any circumstances longer than ninety days, save in case of disagreement between counsel and when the statement of facts is prepared by the court. No such facts appear here. The State moves to strike out the statement of facts and bills of exception. The motion is well taken. The indictment correctly charges the theft of property of the value of more than fifty dollars, and is followed by the judgment and sentence.
No error appearing, the judgment will be affirmed.
Affirmed. *Page 440